  \ Case 1:18-cv-02185-JGK-DCF Document 242 Filed 01/13/20 Page 1 of 1

                                                 •JS[l,:' SDNY
                                                 ()1)CUMENT
UNITED STATES DISTRICT COURT                     ELECTRON!CALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 =~~~·✓~
                                                 DCC# _--,-:-:·
                                                           _L:.i~~
                                                 DA fE FILED:
EASTERN PROFIT CORPORATION LIMITED,

                        Plaintiff,               18cv2185 (JGK)

              - against -                       ORDER

STRATEGIC VISION US LLC,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The pre-motion conference scheduled for January 14, 2020 is

adjourned pending the resolution of matters related to discovery

by the Magistrate Judge. The request for a conference to discuss

any dispositive motions may be renewed at the conclusion of

matters before the Magistrate Judge.

SO ORDERED.

Dated:    New York, New York
          January 10, 2020

                                       United States District Judge
